 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDBroyhill CompanyandDistrict Lodge No. 162,Inter-theRegionalDirectorshall issuethe appropriatenational Association of Machinists and Aerospacecertification in accordance with the Board'sRulesWorkers,AFL-CIO. Cases 17--CA-5619 andand Regulations.17-RC-7166April 29, 1974DECISION, ORDER, AND DIRECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn December 28, 1973, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and briefs and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order in Case 17-CA-5619, andhis recommendations with respect to the dispositionof the issues raised in Case 17-RC-7166.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Broyhill Company,Dakota City, Nebraska, its officers, agents, succes-sors,and assigns, shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that Case 17-RC-1766 be,and it hereby is, severed from Case 17-CA-5619 andthat thesamebe and it hereby is remanded to theRegional Director for Region 17 as provided below.DIRECTIONIt is hereby directed that, as part of the investiga-tion to ascertain a representative for the purpose ofcollective bargaining with the Respondent-Employer,the Regional Director for Region 17 shall, pursuantto the Board's Rules and Regulations, within 10 daysfrom the date of this Direction, open and count theballots cast by Laverle Miller, Gerald C. Cook,Donald L. Rupe, Roy H. Macias, and Jeffrey B.Schroeder, and thereafter cause to be served on theparties a revised tally of ballots including therein thecount of the above-mentioned ballots. Thereafter,1The Administrative Law Judge overruled the Respondent-Employer'sobjection to the election held on August 16,1973, which alleged that thedate chosen by the Regional Director was inappropriate in view of theseasonal nature of its business and that,as a result,a substantial number ofeligible employees were thereby prevented from voting.In overruling the objection and sustaining the Regional Director, theAdministrative Law Judge relied upon the fact that the scheduling of arepresentation election is a matter falling within the special competence ofthe Regional Director and that on August 6, 1973,the Board sustained theRegional Director'sDecision when it denied the Respondent-Employer'sRequest for Review on this issue.He was of the opinion that the Board'sdenial foreclosed further consideration of this matter,and thus did not findit necessary to pass upon the merits of the objection.The above matter was fully litigated at the hearing.The General Counsel,while agreeing with the ultimate conclusion of the Administrative LawJudge,contends that the substantive issues should be decided to foreclosefurther litigation on this matter.We find merit in this contention and shallconsider the objection on its merits.We find no evidence in the record to support the Respondent-Employer'sposition that the date chosen by the Regional Director for holding theelection in question was inappropriate and that another date would havebeen preferable.Indeed,theRespondent-Employer presented conflictingand contradictory evidence as to alternative dates.Nor do we find anysupport in the record for the contention that because of the date chosen asubstantial number of eligible employees were thereby disenfranchised. Tothe contrary,the record shows that the Respondent-Employer's contentionsin this regard are merely speculative and without factual support.DECISIONSTATEMENT OF THE CASEPAULBISOYER,Administrative Law Judge:This consoli-dated proceeding, with all the partiesrepresented, washeard on October 10 and 11, 1973, in Dakota City,Nebraska,on the complaint of the General Counsel issuedon July 3, 1973, in Case 17-CA-5619,' and the answer ofBroyhillCompany, herein called the Respondent orCompany.In issue are the questions whether the Respon-dent,in violation of Section 8(axl) and(3) of the NationalLaborRelations Act, as amended,2 discharged employeesDonald L.Rupe andRoy H.Macias because of theirprotected union and other concerted activities and whethertheRespondent engaged in other acts of interference,restraint,and coercion of employees in the exercise of theirstatutory rights in violation of Section8(axl) ofthe Act.Consolidated with the unfair labor practice case for thepurpose of "hearing, rulings and decision"by the Adminis-trativeLaw Judge are challenges to the ballots cast bycertain employees, including the above-mentioned dis-1Thecomplaint is based on a charge filed by District Lodge No. 162,International Association of Machinists and Aerospace Workers,AFL-CIO,on May 7,1973, a copy of which was' duly served on the Respondent byregistered mail on the same day.2 Section 8(axl) of the Act makes it an unfair labor practice for anemployer "to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7." Insofar as pertinent,Section 7 providesthat "[e]mppoyees shall have the right to self-organization,to form, join, orassist labor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection ...."Section 8(aX3), with certain qualifications not material herein,prohibitsan employer"by discrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage or discouragemembership in any labor organization ...210 NLRB No. 37 BROYHILL COMPANY289charged individuals,in the election conducted in Case17-RC-7166,and the objections to that election filed bythe Respondent.At theclose of the hearing,the parties didnot avail themselves of the opportunity afforded them toargue their positions orally but thereafter the GeneralCounsel and the Respondent filed briefs.Upon the entire record,3and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Nebraska corporation,is engaged inthe manufacture and distribution of agricultural,industri-al,and turf equipment at its plant in Dakota City,Nebraska. In the course and conduct of its business, theRespondent annually purchases materials valued in excessof $50,000 which are shipped directly to this plant fromsources outside the State.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDemployeesDonald L.Rupe andRoy H. Macias on May 3and 4, respectively,because of their unionactivity.Thereafter,pursuant to the RegionalDirector'sDecisionand Direction of Election issued on June 15,as subse-quentlyclarifiedand amended,a secret election wasconductedon August 16 among the employees in the unitfound appropriate.The tally ofballots showedthat out ofapproximately86 eligible voters, 23 cast ballotsfor, and 19against,representationby the Union,and 8 cast challengedballotswhich were determinativeof theelection results.Included among the challenged ballots are the two cast bythe dischargedemployees,Rupe and Macias,and theballot cast by McWilliams, who the Union and the GeneralCounsel claimwas asupervisory employee. Also to beresolved arethe challengesto the ballots of James Sjovalland JeffreyB. Schroeder.At the hearing, the parties agreedthat thechallengesto the ballots of Laverle Miller andGerald C. Cook be withdrawn and that their votes becounted and that thechallengeto the ballot of EarlMcFarlin besustained.Following the election, the Respondent filed fourobjections to the election, three of which it subsequentlywithdrew.5 The objectionstill remainingfor dispositionrelates tothe date designated by the Regional Director forholding theelection.We turn to the evidence.It is admitted that DistrictLodge No. 162,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,herein called theUnion,is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Evidence1.The advent of the Union;the subsequentproceedings and events;and issues presentedIn the latter part of March 1973,4 the Union instituted adrive to organize the Respondent's plant employees bydistributing handbills in front of the plant and solicitingemployee signatures to union authorization cards.There-after,theUnion held meetings of employees at theSaratogaClub,which is locatednearthe plant, andemployees began wearing union buttons while at work.Admittedly, the Respondentwas awareof these develop-ments.Having secured a sufficient number of signed cardsfrom employees,the Union on April 19 filed a representa-tion petition (Case 17-RC-7166) with the Board's regionaloffice. It is alleged in the complaint that, to impede theUnion's organizational efforts, Ralph Schroeder and RogerMiller,conceded supervisors of the Respondent, andCharles (Chuck) McWilliams, whose supervisorystatus isin dispute,engaged in various unlawful acts of interfer-ence, restraint, and coercion of employees. In addition, theRespondent is charged with discriminatorily terminating3 By motion attached to his brief, a copy of which was served on all theparties,the General Counsel requests that the transcript of testimony in theconsolidated proceeding be corrected in specified respects.No oppositionhaving been filed, the motion is granted and the transcript is accordinglycorrected.2.TheRespondent's alleged antiunion conductOnly Rupe, one of the dischargees herein, and employeesDouglas Freeman and Kent Eldridge, who are still in theRespondent's employ, furnished testimony concerningantiunion conduct. They worked in the assembly depart-ment in building 11,6 openly favored the Union, and worea union button in the plant, as did most of the otheremployees in that department. Freeman credibly testified,without contradiction, that in the early part of April, whilehe was discussing a particular job with Roger Miller, theconceded supervisor of the fabrication shop, Miller askedhim why he thought the plant should be unionized, whatcould the Union do for him, and how he felt about thatorganization. Freeman testified that he replied that "theunion would give us a chance to get better benefits and ahigher rate of pay." According to Freeman's furthercredible and undisputed testimony, he had two or threeothersimilarconversations during the same month withMiller,whom he considered to be a good friend, andprobably he (Freeman) had initiated some of these unionconversations.About a week after Rupe was granted a wage increase onApril 16, he and some 12 or 13 other assembly departmentemployees were addressed in the plant by an unidentifiedcompany official from the main office. Reading from apaper, this individual explained to the employees what theCompany could do for them and what the Union thought4Unless otherwise indicated,all dates referto 1973.5Objections 3 and 4 were withdrawn at the hearing and Objection 2 waswithdrawn in its brief to the Administrative Law Judge6 In Juneor July,Freemanwastransferred to the fabrication shop wherehe has been working under the supervision of Roger Miller. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDitcould achieve. Thereafter, Ralph Schroeder, the thensupervisor of the assembly and engineering operations,7invited the employees to his office to discuss theircomplaints,theUnion, and what the Company couldaccomplish 8Later in the day, Rupe and Eldridgeavailed themselvesof the invitation and went to see Schroeder in his office.According to Rupe, the following occurred: Rupe askedSchroeder what could the Company do for the employees.In reply, Schroeder stated that the Company could do a lotmore than the Union. Rupe thereupon remarked that theCompany had not yet proved it to him, adding that hethought that the Union could accomplish a lot more thantheCompany was doing for the employees. He thensharply criticized the Respondent for failing to takemeasures to eliminate the gasoline fumes inthe plant thatemanate from the motors being tested and cause employ-ees headaches and make them sick.Schroeder answeredthat he would see what could be done about that problemsRupe further testified that about 2 days later he alonereturned to Schroeder's office to ascertain whether Schroe-der had arrived at a solution to the gasoline fume problem.When Schroeder indicated that he had not, Rupe testified,he repeated his earlier comments that the Union could domuch more for the employees than the Company wasdoing.Schroeder challenged this remark,asserting that allthe Union wanted was the employees'money every monthand that "they"were crooks.Rupe voiced his disagreementand declared that his brother-in-law,Dick Sturgeon, abusiness representative of the Union who was involved inthe organizing activities at the plant,was not a crook. Onthis note, the conversation ended.Schroeder testified that Rupe and Eldridge came to hisoffice and engaged him in conversation concerning theUnion.However,all he could remember about the ensuingconversation was that they asked him how he felt about aunion coming into the plant and that he replied that hedidn't think that the Union could be good for theCompany orthe men.Although Schroeder did not specifically contradictRupe's testimony that Rupe engaged him in a follow-upconversation,Schroeder did deny that he told Rupe thatthe Union's representatives werecrooks.He also deniedthatRupe informed him that Dick Sturgeon was hisbrother-in-law. Schroeder further testified that the firsttime he learned that Sturgeon was Rupe's relative was afterRupe's discharge when in the middle of June or the first ofJuly Supervisor Roger Miller conveyed that information tohim.1oIfind that Rupe's account of his conversations withSchroeder more complete and accurate than that given bythe other participants.I can perceive no logical reason to7 In July,Schroeder was relieved of his supervision of the assemblyoperation retaining,however,his responsibilityfor running the engineeringdepartment which consists of four rank-and-file employees.sThe foregoing findings are based on Rupe's undisputed testimony.Eldridge recalled that Rupe and he went to see Schroeder to find outwhy Mr. Broyhillwas opposed to the Union and that he put that question toSchroeder but received no response. However, be was unable to rememberspecific statements made by Rupe or Schroeder during this conversation.10Miller did not testify AlthoughRichard N.Lott,theRespondent'svice president and comptroller, testified that he had advised Schroederabout Rupe'srelationship with Union Representative Sturgeon after thedisbelieve Rupe's testimony that he andEldridge availedthemselves of Schroeder's invitation and presented to himtheirgrievance regardingthe unhealthygasoline fumeproblem in the plant. Moreover,I findequally trustworthyRupe's testimonyconcerning his follow-up conversation inwhich Schroeder informed him that the Company had notyet founda solution to the fume problem.It appears to mehighly likely that the Company's failureto remedy theproblem would provokeRupe to repeat his prior assertionthat the Union could do more for the employees than theCompanywas doing.Ifind also convincing and notbeyond reasonable beliefRupe'stestimonythat,inchallengingRupe's prounioncomment,Schroeder im-pugned the Union's selflessness and accused its representa-tives ofbeing"crooks" 11and that Rupe,in turn,disputedsuch remarks,proclaiming his familyrelationshipwithUnion RepresentativeSturgeon.As Rupe impressed me asa crediblewitness, I accept hisabove testimony.Rupe furnished the followinguncontroverted testimony,which I also credit,concerning another conversation hehad with Schroederat a timebefore April30: Schroederapproachedhim in the parts storage area of building 11and asked himiftheUnion hada chance,apparentlyreferringto success in its organizational campaign. Rupereplied that it did.When Schroeder further inquiredwhether aunion meeting was held and whether"quite afew" hadattended,Rupe answered in theaffirmative.Rupe also testified to several conversationshe had withForeman Charles McWilliams,whose allegedsupervisoryauthoritywillbelater discussed.AccordingtoRupe'sundisputedand credited testimony,at an undisclosed timeafter April 16 McWilliamswalked over to him while he wasworking andquestioned him about the Union. In answer toMcWilliams'inquiries,Rupe stated thathe thought thattheUnion wouldget in.McWilliamsalso asked if theUnion had "a lot of cards signed" and Rupe answered thatithad "quite a few."WhenMcWilliams asked whether aunion meetingwas held and howmany employees showedup, Rupe statedthat"quite a few did."The conversationended with McWilliamscommenting that he wouldn'twant a union because it couldn'tdo anythingfor him.Rupe further crediblytestified that he had "at least twoor three" other conversations with McWilliams in whichMcWilliams "asked mainly"about theUnion's chances ofsuccess;"howmanypeople were going to get in theunion";and whether he had "quite a few"union cardssigned.Rupe alsotestifiedhe gave affirmative answers tothese questions.In addition to these instances of interroga-tion,Rupe testified that onone occasionMcWilliams toldhim that "if the union ever triedto get in there, they wouldclose the plant down." 12 AccordingtoRupe,the latterRespondent'sattorneyhad apprised him of that fact several weekssubsequent to Rupe's discharge,Schroeder could not remember receivingthat information from Lott.itSchroeder admitted discussing the Union with Marvin Roethler, aprounion employee working under his supervision in the engineeringdepartment,and remarking to him that the Union's representatives were"no better than a bunch of drunks." It appears to me that Schroeder is notbeyond hyperbole.tRAlthough this testimony concerning plant closure was developed afterthe General Counsel prodded the witness' memory,it stands uncontradicted BROYHILL COMPANYremark was made 1 or 2 days after he and other employeeshad distributed handbills outside the plant.Concerning the handbilling episode, the undisputedevidence shows that on or about April 30, at 7 a.m., anhour before the workday started, Rupe and Maciasstationed themselves at the main gate to the plant andemployees Eldridge and Neilson at another entrance anddistributed union leaflets to employees as they reported forwork. This was the first occasion employees, as distin-guished from union representatives,engaged in suchactivity.As McWilliams was driving through thegate, heasked Rupe what he was doing and Rupe answered that hewas passing out union handbills and McWilliams justcontinued to drive on.13 Later in the plant, McWilliamsasked Eldridge what he was passing out in front of theplant and he stated that they were union handbills.Freeman testified that about the end of March, shortlyafter the Union started its organizational drive,McWil-liams told him that 15 years ago "the unions" tried to getinto the plant and Broyhill closed the plant. When shownhis pretrial affidavit in which he stated that McWilliamstold him that "Broyhill had shut down over the union 15years ago,"Freeman testified that the latter statement wastrue and more accurate than his oral testimony.14 Freemanalso credibly testified that, on this occasion, McWilliamsaskedhim how he felt about the Union and that heanswered,in effect,that he favored it because it wouldobtain better benefits and a raise for the employees.3.Rupe's employment, union activities, anddischargeOn February 1, Rupe began working for the Respondentin the assembly department in building 11, which RalphSchroeder supervised.During his job interview by anindividual in the front office and subsequently bySchroeder, to whom he was referred, Rupe was advised ofthe wage rates, the voluntary nature of overtime work, andthe 30-day probationary period he was required to serve,afterwhich time his performance would be evaluated forcontinued employment and a raise in pay. Rupe wasacceptable to Schroeder and was furnished with a bluehelmet andglasses.Schroeder then sent Rupe to McWil-liams,who was identified as his foreman,15 to be put towork. McWilliams explained to Rupe his job duties, whichincluded collecting parts,nuts,and bolts needed toassemblethe agricultural sprayers the Respondent pro-duced, and showed him the location of stock. During theentire period of his employment, Rupe worked directlyunderMcWilliams from whom he received his jobassignmentsand took orders. If parts were out of stock,and I creditit.As later indicated,McWilliams made a similar statement toemployee Freeman13ForemanLee Carteralso drovethrough thisgate without taking ahandbill.14TheRespondent'sVicePresidentLotttestifiedthat about15 years agoa strike wascalled bythe Iron WorkersUnion,which had then representedthe employees,but that the Company continued to operate with a limitedstaff.Freeman,however,denied any knowledge of such a strike.15 Schroeder wore a helmet bearing the legend "Supervisor," whileMcWilliams and Lee Carter,another foreman in the assembly department,worea grayhelmetwith the word "Foreman" printed on it16Considering the Respondent's preoccupation with fillingits customers291Rupe reported it to Foreman Lee Carter who ordered theitems. Carter also kept records of the jobs performed bythe employees in the assembly department.As indicated above,Rupe wasa brother-in-lawof UnionRepresentative Sturgeon,one of the organizers at the plant.When the Union instituted its drive in the latter part ofMarch,Rupe signed an authorization card and undertookto solicit signatures to cards from other employees inbuilding 11 usually in the morning before the start of workand during the lunch period.Or.occasions in thelunchroom,McWilliams and Carter were standing nearbyin a position to observe Rupe handing out cards.From theinception of the union movement,Rupe wore in the plant aunion button,the size of a 50-cent coin,as did most of hiscoworkers in the assembly department,including Freeman,Eldridge,and Neilson,who also openly voiced prounionsentiments.Afterworking hours,Rupe attended unionmeetings at the SaratogaClub whichis located near theplant.16On April 30,together with employees Macias,Eldridge,and Neilson,Rupe distributed handbills in frontof the plant.Schroeder admitted his awareness of theunion movement and meetings,the distribution of hand-bills, the display of union buttons worn by employees, andtheunion discussions engagedinbythem, and, inparticular, that Rupe supported the Union,although he didnot regard Rupe as outspoken an advocate of thatorganization as were Freeman,Eldridge,and Neilson. Healsoadmitted that he had discussed with ForemanMcWilliams the identity of employees who favored oropposed the Union.Rupe's30-day probation period passed unnoticed.Consequently,on or about April 15, Rupe called this toSchroeder's attention and indicated that he was due for araise.Schroeder acknowledged this and explained that hehad been too involvedin other mattersbut would arrangefor a prompt review of Rupe's job performance.The nextday, Schroeder called Rupe into his office where he andForeman Carter conducted the performance review whichentailed completing a form containing five rating catego-ries-dependability, output, cooperation, adaptability, andaccuracy.As a result of this review,Rupe received a ratingof "Good" for cooperation and "Average" for the otherfour items 17 and both Schroeder and Carter assured himthat he was"doing real good."On the following day,Schroeder informed Rupe that he would get his raise and,according to his personnel record,Rupe was granted a 5-cent increaseon April 16.18It is undisputed that prior to his job performance reviewRupe'swork was never criticized. In fact, McWilliams hadalso told Rupe that he was doing"real good."Moreover,there is testimony by employee Eldridge that, from hisorders during this period and his antiunion conduct,I am not persuaded bySchroeder's testimony that he permitted Freeman,Eldridge,and Macias toleavework a half hour earlier on May 2 to attend a union meeting.17The ratings prescribed in the form ranged from "Excellent," "Good,""Average"to "Unsatisfactory."According to Schroeder's uncontradictedtestimony,which I credit, Rupe wore his union button at the time of his jobperformance review.is Schroeder testified that he recommended only a 5-cent increasebecause Rupe was "a little bit below average."However, as indicated above,neither the rating Rupe received nor the accompanying remarks ofSchroeder and Carter substantiate this testimony. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDobservation,Rupe worked as fast as other employees.However,subsequent to Rupe's receiving his wage increaseand within a 2 1/2-week period before his discharge,McWilliams and Schroeder found fault with Rupe'sperformance.Specificially on one occasionbefore April 30,McWilliams reprimanded Rupe for working too slowly. Atthat time,Rupe was pulling parts for a sprayer unit whenhe found that certain items wereout ofstock and requestedCarter to order them.Rupe denied that he was workingslowly and told McWilliams that the parts shortage causedthe delay in finishing that assignment.On another occasionbeforeApril 30,19 while Rupe was gathering parts foranother sprayer unit,employee Eldridge requested him tohelp with an assemblyjob whichrequired assistance. Rupestopped his own work to help Eldridge. Although it was thepractice in the plant for employees to cooperate with eachother in this manner when necessary, McWilliams orderedRupe not to help Eldridgeor anybodyelse. It appears thatthis plant practice has continued notwithstanding McWil-liams' reprimand of Rupe.20On May 1, 2, and 3 Schroeder criticized Rupe assertedlyfor not completing work assignments in timeand placedseparate written reports to this effect in Rupe's personnelfile 21Concerning the May 1 incident,Rupe and Maciaswere packing three booms for shipment. When Schroederlearned from McWilliams and Carter that the booms werenot ready for shipment as they should have been, he spoketo Rupe and Macias, told them it was taking them too longto do that job, and asked why they had not yet finished theassignment.Rupe answeredthat theywere busy working asfast asthey could. Although Schroeder sought to ascertainfrom Rupe and Macias the problem causing the delay, noreason was forthcoming.22On May 2, Schroeder23 reprimanded Rupe for thealleged reasonthat hewas slow in pulling parts for a unitordered by a customer. According to Schroeder, on thisoccasion Rupe had collected less than half of the requiredparts in the time that Schroeder believed Rupe should havefinished the entire job. In reply to Schroeder's questionwhy it was taking him so long, Rupe stated he was workingas hard and fast as he could.The final incident occurred on Thursday, May 3, andculminated in Rupe'sdischarge before the close of theworkday under the following circumstances: After report-ing for work,Rupe assembled a unit and then proceeded todraw parts from stock for another job. About 3 p.m.,McWilliams approached Rupe and stated that he was notworking fast enough gathering up parts.Rupe disagreedand McWilliams went to Schroeder's office. Later Schroe-der came over to Rupe to make the comment that hisperformance was not good and then returned to his office.About 4 p.m., McWilliams sent Rupe to Schroeder's office19Although Rupe testified that this incidentoccurred before April 30,Eldridge testified that he thought it happenedin early May.20 In addition to the above incidents,Rupe,Neilson,Freeman, andEldridge were reprimanded for the unauthorized use of a company vehicleon company premises onApril 23.Reports of this reprimand were placed intheir personnel files.21No written reports of McWilliams'earlier reprimands of Rupe wereplaced in the latter's personnel file22A written report similar to that placed in Rupe's personnel file was putinMacias'file.23Rupe testified that it wasMcWilliamswho had reprimanded him andwhere Schroeder informed Rupe that he had to let him goand to turn in his assigned equipment.When asked for thereason,Schroeder answered that Rupe was not workingfast enough and theCompany couldnot put up with it anylonger.Rupe retorted that, if he were not doing his job,why had hebeen given a raise.Schroeder adhered to hisdecision,asserting that he had been watching Rupe'sperformance for 2 weeks and it was not satisfactory. Rupeagain questioned the discharge and Schroeder askedwhether Rupe wanted to quit.Receiving a negative answer,Schroeder repeated that Rupe was fired. Rupe then handedin his equipment and immediately left the plant whenSchroedertold him thatitwas not necessary for him toremain until the endof the workday.24Although theregular workweek ended ona Friday,Schroedertestified that he effected Rupe's termination onThursday25 becausehe did not believethat waiting wouldimprove the situationany.He also conceded that thedischarge action was taken"right in themiddleof the busyseason"when the Companywas behind in filling its ordersand he wasunder pressurefrom companyofficials andcustomersto ship them.26To demonstrate thatother employees had been separatedin the past for thesame reason as was Rupe,Schroedertestified to the discharge in January ofsix part-time collegestudents on accountof their slow performance. However,Schroeder further testified,that,despite their inadequacy,he retainedthese employees a week after he had made hisdecision to dischargethem because he needed to get thework out. Healso testified that he had no explanation fornot similarlyretaining Rupe to help fill the orders until thebusy season ended. In additionto those discharges,Schroedertestifiedthat in Aprilhe had terminated anemployee before the end of his probationary periodbecause of poorperformance and in June he permittedanother unsatisfactory employee to quit rather than bedischarged at thecompletionof his probationary period.Finally, Schroederdenied that Rupe's union activities orsympathies played anypart in his decision to terminatehim.4.Macia employment, union activity, anddischargeOn March 21,Macias was employedto work in theassembly department. On that date,Supervisor Schroederintroduced him to McWilliamsas his foremanwho wouldshow him around the assemblyarea,explain his job, andmake hiswork assignments.On March 30,Macias signed aunion authorization card which he obtainedfrom Rupe inthe lunchroom while McWilliamswas looking in hisdirection.As indicated above, on April 30Macias andthat he didnot recall that it was Schroeder.Whether or not McWilliamsalso reprimanded him, I am persuaded that Schroeder did on the occasionin question24Thefindings concerning the eventsofMay 1,2, and 3 are based oncredible portionsof the combined testimony of Rupe and Schroeder which Ifind are not significantly in dispute.25Thursdayafternoon was the regularpayday.26 Schroeder further testified that February throughMay is theCompany's busy season and that if orders were not shipped by the middleofMay, the customerswould probablycancel them because at would be toolate to utilize the spraying equipment this year. BROYHILL COMPANY293Rupe stationed themselves at the main plant gate wherethey passed out handbills to employees as they came towork. Schroeder testified that he observed this activity.Probably a few days before April 30,27 Macias under-went the same job performance review as Rupe did earlier.Schroeder summoned Macias to his office and, withForeman Carter'sparticipation,conducted the review.Macias was rated on the Company's official form "Good"for dependability and cooperation and "Average" foroutput, adaptability, and accuracy and was informed bySchroeder that he was doing a good job and to keep it up.Schroeder testified that he considered Macias' perform-ance "a little better"than Rupe's and secured a 5-centhourly wage increase for him, as he had done for Rupe.28On May 4, Macias was terminated after the followingsequence of events: On April 30, Carter requested Macias,as well asthe other employees in the assembly department,to work an hour overtime each day that week because theplant wasbehindschedule.Macias agreed29 and workedan hour overtime that day, leaving the plant at 5:30 p.m.As previously discussed in connection with Rupe'sdischarge, he and Macias were reprimanded by McWil-liams and Schroeder on May 1 for slow performance30This was the onlytime Macias'work was ever criticized.On this day, Macias left the plant at 4:30 p.m. withoutworking any overtime or directly notifying supervision. OnMay 2, Macias punched out about 5:15 p.m. after he hadput in approximately 3/4 of an hour overtime. Earlier thatday Schroeder had permitted Macias to leave the plant forseveralminutes to secure auto license plates.On the nextday,May 3, Macias punched out at 5 p.m. beforecompleting a full hour overtime. However, he crediblytestified,without contradiction, that on two of theforegoing occasions McWilliams was at the door and sawhim leave but made no comment regarding his departure.Earlier in the day, McWilliams told Macias that he "wasdoing a good job and keep it up, and not to let any outsideinterference get in . . . [his] mind and . . . [he] would get... [his] money."Thereisalsouncontroverted testimony by Schroeder,which is credited, that after Macias' departure Carterreported to him that Macias came to him and said he wasleaving andthat before he (Carter) could say anything,Macias was gone. Schroeder thereupon pulled Macias'timecard from the rack.The next morning Macias arrived at the plant at theusual time.When he found his timecard missing from therack,MaciasaskedMcWilliams about it.McWilliamsSITSchroeder testified that since Macias'personnel record showed that hewas granted a 5-cent raiseon April 30,the job performance review musthave taken place on an earlier date.u Macias was unaware of the increase and never received it because ofhis termination on May 4.soOn previous occasions,Macias and other employees were offeredovertimewhich they declined without being disciplined. There is noquestion that the Respondent's overtimepolicy hasbeen a voluntary onewith the employees being under no obligation to accept offered overtime.aoMacias testified that he did not work slower on thisjob than he did onother assignedjobs. However,he admitted that hedid not sayanything inresponse to the criticism.SiThe foregoing findings reflect the substantially undisputed testimonyof Macias and Schroeder.32According to Schroeder'stestimony,Broyhill had learned thatemployee Eldridge had made certain remarks in the plant that he did notresponded that Schroeder would speak to him laterconcerning thatmatter.Thereafter,Schroeder calledMacias into his office and questioned him about his earlydeparture the day before which Schroeder declaredrevealed to him that he didn'tcare for his job.Maciasdisputed it, asserting,in effect,that he didn't realize he wasrequired to work overtime.Schroeder,nevertheless, askedMacias whether he wanted to sign a quit slip.Maciasrefused for the stated reason that he had not quit.At thispoint,Schroeder discharged him.31Schroeder conceded that he had never previously warnedMacias against leaving the plant early.However, hetestified,he was not inclined to give Macias anotherchance because he was not impressed with an employeewho walked off a job without working the hour overtime hehad previously agreed to do. Moreover, to justify hisaction,Schroeder testified to a suggestion he had receivedon May 3 from President Broyhill that, if he had a problemwith employeesrefusingtoworkovertime, to replacethem.32 Finally,Schroeder specifically denied that Macias'April 30 handbill distribution motivatedhisdischargedecision.5.McWilliams' supervisory statusThe Respondent disavows responsibility for McWil-liams' antiunion conduct related above on the ground,among others, that he was not a supervisoryemployee.33The relevantevidence,developed in therepresentation 34and complainthearings,are as follows:At the time of thesignificant events herein Supervisor Schroeder was incharge of the assemblydepartment,which employed 12 to15 employees, and of the adjacentengineering departmentwhose rank-and-filecomplement consistedof 4 employees.Assisting Schroeder in the assemblydepartment wereMcWilliams and Lee Carter.35 Schroeder testified thatCarter was his number two man andan assembly lineforeman to whom he would issue directions and thatCarter and McWilliams, another assemblyline foreman,would then jointlyarrange theworkschedule, determiningtheparticularassignmentfor each employee. It wasMcWilliams' responsibility-and apparently Carter's, too-to see that the employees' jobs were properly anddiligently performed and to give employees other workupon completion of their assignedtasks.As part of theirduties,McWilliams and Carter alsoassembled equipmentintend to work overtime,regardless of consequences,and for this reasonBroyhill made the above suggestion to Schroeder.asThesame issue of supervisory authority is presented in connectionwithMcWilliams'eligibility tovote in the representation election which willbe considered below34At theconsolidated hearing,the parties were informed that, inaddition to taking testimony regarding McWilliams' allegedsupervisoryauthority,Iwould take official notice of Vice PresidentLott's testimonygiven in the representation hearing on behalf the Respondent concerningthe status of McWilliams,Lee Carter,James Stovall,and Laverle Millerthereindescribed as leadmen and that cross-examination would bepermitted with respect to such previously adduced testimony.35 It appears that in August McWilliams was transferred to the shippingdepartment and that Carter left the Respondent's employ before therepresentation election. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the latter, however, devoting most of his time tonecessary paperwork.36 When Rupe and Macias were firsthired,Schroeder sent them to McWilliams whom heidentified as their foreman and from whom they wouldlearn about their job and receive their assignments. Indeed,McWilliams and Carter wore gray helmets with thedesignation "Foreman" imprinted on them, while Schroe-der's bore the designation "Supervisor." There is evidencethat, in overseeing the work of Rupe, Macias, andemployee Eldridge,McWilliams on occasions criticizedand reprimanded them for their performance and, in thecase of Rupe and Macias, as discussed above, he alsoreported them to Schroeder who then talked to them abouttheir performance and subsequently placed adverse reportsin their personnel files.Like rank-and-file employees,McWilliams, as well asCarter, was hourly paid, received time and a half for workover 40 hours a week, and punched a timeclock. However,his hourly rate was higher than that of the employees hedirected but less than Carter's. It appears that McWilliamsand Carter did not possess the authority to hire, fire,37grant time off, reward, or discipline employees; nor doesthe record clearly demonstrate that they had the power tomake effective recommendations in those respects. NeitherMcWilliams nor Carter attended management meetingswhere important business matters and problems werediscussed. According to the testimony of Richard N. Lott,the Respondent's vice president, McWilliams and Carterwere simply more experienced employees with certain skillsbut without supervisory authority and belonged in theclassification of working foreman or leadman which wasestablished as a result of a 1957 collective-bargainingcontract between the Company and an Iron WorkersUnion.38In view of the foregoing, I find that, although McWil-liams did not possess the authority to affect the employ-ment status of employees, he did at all material timesresponsiblydirectassembly employees in more thanroutine fashion, and that, in performing this function, heexercised independent judgment sufficient to bring himwithin the statutory definition of supervisory employee.39In any event, even if McWilliams were not a supervisorwithin the strict meaning of the Act, the record establishesthat the Respondent placed him in a position whereemployees, and particularly Rupe and Macias, couldreasonably believe that he spoke on behalf of managementand, therefore, I find that his acts are imputable to it,40whether or not these acts "were actually authorized orsubsequently ratified." 4136As indicated previously, Carter ordered needed materials, kept recordsof assigned jobs, and participated in the job performance review of Rupeand Macias37 I am notpersuaded by employee Freeman's testimony that McWil-liams'termination of an unidentified individual about a year or so prior tothe hearing was the result of McWilliams' decision or recommendation38 Itappears that this labor organization disappeared from the scene in1958.39 Sec. 2(11) of the Act defines the term "supervisor"asmeaning.any individual having authority, in theinterestof the employer,to hire,transfer,suspend, lay off,recall,promote, discharge,assign,reward, or discipline other employees, or responsibly to directthem, orB.Concluding Findings1.With respectto interference,restraint, andcoercionIthas been found above that Supervisor Roger Millerquestioned employee Freeman concerning the need for aunion in the plant and his union sympathies. It has alsobeen found that, with the manifest purpose of discouragingemployees from supporting the Union, Supervisor Schroe-der invited employees to his office to discuss theircomplaints, the Union, and what the Company could dofor them; that when employee Rupe and Eldridge availedthemselves of the invitation and went to Schroeder's office,Schroeder told them that the Company could do more forthe employees than the Union could do and that he wouldlook into a complaint which Rupe had presented on thisoccasion regardinggasoline fumesin the plant; and that onanother occasion Schroeder questioned Rupeconcerningtheprospects of success of the Union's organizationalcampaign and whether a union meeting had been held andthe extent of employee attendance.RegardingForemanMcWilliams conduct,42 I have found that inseveralconversationswithRupeMcWilliamsmade inquiriesconcerning the Union, its prospectsof success,whether ithad secured "a lot of signed cards," whether a unionmeeting had been held, and the number of employees whohad attended and were interested in theorganization. Inaddition, I have found that McWilliams warned Rupe thatthe Company would close its plant if the Union succeededin organizing it and,in a similarvein,McWilliams toldFreeman that the Company had shut down the plant 15years ago on account of a union and then asked Freemanfor his opinion of thecampaigning union.Finally, it hasbeen found that, while Rupe was distributing handbillsoutside the plant, McWilliams inquired what he was doingand later in the plant asked employee Eldridge, who hadalso participated in the distribution, what he had passedout.Ifind that the foregoing interrogation of employees bytheRespondent's supervisors without any demonstratedlegitimate reason or assurances to employeesagainstreprisals; the solicitation of employee complaints andgrievances which the Company would try to remedy; andthe threat of plant closure reveal a course of conduct whichnecessarily interfered with, restrained, and coerced em-ployees in the exercise of their self-organizational rights inviolation of Section 8(axl) of the Act. However, I findSchroeder's characterization of union representatives ascrooks to be a privileged expression of opinion which theAct does not prohibit. Furthermore, except as foundto adjust theirgrievances, or effectivelyto recommend such action, if inconnection with the foregoing the exercise of such authority is not of amerelyroutine or clerical nature, but requires the use of independentjudgment4ointernationalAssociation of Machinists (Seasick Corp.) v. N.L.RB.,311U.S. 72, 80;N LR B v. Dayton Motels, Inc, d/b/a Holiday Inn of Dayton,474 F.2d 328, 330-331 (C A. 6, 1973)41Sec 2(13) of the Act42 it is noted that McWilliams'antiunion conduct occurred prior to theMay 17representation hearing where the question of his supervisoryauthority was first raised. BROYHILL COMPANY295above,I find unsubstantiated other acts of interference,restraint,and coercion alleged in the complaint.Accord-ingly, dismissal of the relevant paragraphs of the complaintis recommended.2.With respect to Rupe's dischargeThe General Counsel contends that Rupe was dis-charged because of his protected union activities andsympathies.Denying that it was so motivated, theRespondent insists that it was Rupe's slow performancethat brought about his termination.The question whether an employee was illegally termi-nated because of his union support or other concertedactivities is not susceptible of easy determination as itinvolves an inquiry into an employer's state of mind. Inresolving thisquestion, therefore, all the facts andcircumstances surrounding the separation must be careful-ly appraised with due recognition being accorded to thesettledprinciple that an employer may terminate anemployee for any reason, good, bad, or indifferent,provided he is not motivated by the employee's union orother concerted activities. Of course, it is equally wellsettled that the existence of a "justifiable ground fordismissal is no defense if it is a pretext and not the movingcause." 43From a careful analysis of the record, I find that theevidence establishes that Rupe's discharge was promptedby his union activities and not by the reason advanced bytheRespondent.Without repeating the previously dis-cussed details, it is clear that Rupe was terminated on May3 by Supervisor Schroeder, who admittedly was well awareof his union advocacy, only 2 1/2 weeks after Schroederhad rated him to be a satisfactory employee and grantedhim a 5-centhourlywage increase following the comple-tion of his probationary period.44 Moreover, the separationwas effected withoutanyprior warning to Rupe that herisked discharge if his performance did not improve andoccurred at the peak of its season when it was desperate tofilland ship its customers' orders. Indeed, Schroedertestified that, if the orders were not shipped by the middleofMay, the Respondent'scustomerswould probablycancel the orders because delivery after that date would betoo late for them to utilize the ordered spray equipment.Viewed in this context and against the background of theRespondent's opposition to the Union's organizationalefforts,Rupe's sudden discharge, coming as it did beforethe end of the workweek, supports the inference that it wasmotivated by Rupe's union advocacy rather than by hispurportedly slow performance. Reinforcing this inferenceof discrimination is the fact that the Respondent did notretain Rupe to help with the completion of customer ordersat least until the end of the busy season which wasexpected to last only a few weeks more, especially since itwas highly unlikely thata replacementcould be obtainedwho would possess the experience in the job which Rupehad already acquired. Significantly, no legitimate businessreason was shown to justify the Company's precipitateaction in getting rid of Rupe.Moreover, the Respondent'sfailure to retain Rupe is even more astonishing since in thepreceding January, just before the beginning of the busyseason,the Respondent deferred for 1 week the dischargeof a crew of part-time college students,despite their slowperformance,because, as Schroeder testified, itwasnecessary for him to get the work out. At the hearing,Schroeder was unable to give a reason why Rupe was notaccorded the same treatment 45The Respondentargues,however, that since Schroederwas aware that Rupe was a union adherent at the time ofhis job performance review, if Schroeder were discrimina-torilyminded,he would have terminated Rupe at that timeinstead of giving him a satisfactory rating and a wageincrease.While this may be a factormilitating against afinding of discrimination under other circumstances, itdoes not preclude such a finding here.As previouslyshown,following the performance review the Union filed arepresentationpetitionand the Respondentpromptlyundertook to make known to its employees its oppositionto the Union.In addition,Schroeder invited the employeesin his department to come to his office to discuss theircomplaints and the Union and to learn what the Companycould do for them. Thereafter, when Rupe and Eldridgeavailed themselves of Schroeder's invitation,Schroederinformed them that the Company could do more for theemployees than the Union could do and accepted Rupe'scomplaint about gasoline fumes in the plant for considera-tion.When Rupe returned 2 days later and was advised bySchroeder that the gasoline fume problem was not yetremedied,an argument ensued between them in whichRupe declared that the Union would do much more for theemployees than the Company would do. Schroederdisagreed,accusing union representativeswithbeingcrooks. Rupe challenged the latter remark and informedSchroeder that he was the brother-in-law of UnionRepresentative Sturgeon,one of the organizers at the plant.On a subsequent occasion,Schroeder questioned Rupeabout the Union's prospects of success in its organizationalcampaign and the extent of employee attendance at aunion meeting,as did Foreman McWilliams who, amongother things, also separately warned Rupe and employeeFreeman of the possibility of plant closure if the Unionorganized the plant. The foregoing evidence of interveningeventsdemonstrates the displeasurewithwhich theRespondent received the progress the Union was makingin its organizational campaign and lends furthersupport tothe inference of discrimination underlying Rupe's dis-charge.In these circumstances,italso appears to be morethan an odd coincidence that, while Rupe was nevercriticized for unsatisfactory work before his performancereview but, on the contrary, was complimented, he shouldthereafter be reprimanded by Schroeder and McWilliams.Indeed,on one occasion,he was even reprimanded byMcWilliams for helping another employee in assembling aunit, although it was the established practice for employeesto furnish such assistance to each other. Casting further43N.L.RB vSoloCup Company,237 F.2d 521, 525 (C.A 8, 1956).45 It is also noted that the college student employees,although slow44Asindicatedpreviously,one employee was discharged and anotherworkers,were kept in the Company's employ for approximately 4 monthswas given the option to qwt before the end of their probationary periodbefore their discharge,which was about 2 months longer than Rupe'sbecause of their unsatisfactory performancetenure. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoubt on theRespondent'smotives,isthe fact thatSchroeder's criticism of Rupe's work began a day after hehad participated with Macias andtwo otheremployees46in the distribution of handbills to fellow employees outsidethe plant.In sum,I find that Rupe's purported slow performanceis,at best,a pretext designed to hide the Respondent's truemotivation to discourage union membership and interestamong the employees.The fact that others at least equallyactive on behalf of the Union were not terminated does notestablish,as the Respondent seems to suggest, thatdiscriminationwas not practicedagainst Rupe.Obviously,an employer is not required to discharge all union activistsbeforebeing found in violation of theAct. Accordingly, Iconclude that Rupe was dischargedon May 3in reprisalfor his union sympathiesand activitiesand that suchconduct necessarily discouraged union membership inviolation of Section 8(aX3) of the Actand interfered with,restrained,and coerced employees in the exerciseof theirrights in violation of Section 8(axl) of theAct. Even wereit assumed that Rupe's slow performance entered into theRespondent'sdecision to terminate him, I find that hisprotected union activities were a substantial cause of hisdischarge and that the samestatutoryprovisionsweretherefore violated.473.With respect to Macias'dischargeI find that Macias'discharge was also discriminatorilymotivated.The Respondent argues,however,that it wasMacias' departure from the plant on May 3 beforefinishing a full hour overtime,as he had previously agreedto do,that caused his termination the following morning,and not his union support,as the General Counsel alleges.It is true that onApril 30Macias had agreed to work anhour overtimeevery dayduring that week and that on May3 he nevertheless left the plant about 5 p.m., after workinga half hour overtime.However, according to SupervisorSchroeder,who made the discharge decision, he wasinformed by Foreman Carter that Macias had told him hewas leaving at that timebut that Cartersaid nothing toMacias to the effect that he was required to remain, muchless, that he risked discharge if he left.It appears to me thatthe reason Macias left early was that he was under theimpressionthat,although he had agreed to work an hourovertime,itwas not mandatory that he do so. This isprecisely what Macias indicated to Schroeder at the time ofhis termination.Indeed,this belief was not entirely baselessfor not only was it the Company's general policy thatovertime was to be a matter of personal choice,but whenMacias clocked out on May I at 4:30 p.m.withoutperforming any overtime work at all and on May 2 at 5:15p.m.,about 15 minutes before completing an hourovertime,Foreman McWilliams observed his departurebut nevertheless did not stop or caution him againstleaving. In these circumstances, Macias' dischargewithoutany prior warning that he was subject to termination fornot workinga full hour overtime seems to suggestthat theRespondent had suddenlybecome more concerned withfinding an excuse to get rid of Macias rather than withobtaining as much production from him as possible, whichtheCompany'sneedsdemanded.Probably,Macias'distributionof handbills together with Rupe at the mainplantgateon April 30might well have been the source ofthe Respondents concern.Whento this is added the factthatMacias was a capable employee who only a few daysearlier had received a satisfactory rating from Schroeder atthe end of his probationperiod and a wage increase; thefact that,although Schroeder was under great pressure tomeet customersdemands fordelivery oftheir orders beforethemiddleofMay,he saw no necessity to defer thedischarge; the fact thatSchroeder was concededly aware ofMacias' union sympathies and activities,which includedhis distribution of union handbills;and the factthat theRespondentwas undeniably opposed to the unionizationof its plant, the discriminatory motivationunderlyingMacias' discharge becomes more apparent.Further sup-porting sucha finding is McWilliams'cautionary remarktoMaciason May 3,when praising him for the good job hewas doing,48thatheshouldnot allow any"outsideinterference" with his work, apparentlyalluding to theunion movement.In short, I find thatthe reason assigned by theRespondent for the discharge of Macias is, as in the case ofRupe,but apretext designed to cloak its true antiunionmotivation. Accordingly,I concludethat theRespondentdiscriminated against Macias in violation of Section 8(aX3)and (1) of the Act. Moreover,assumingthatMacias'failure to work afull hour overtimedid playa part in thedischarge decision,I reach the same conclusion because Ifind thatMacias'union sympathies and support would stillbe a substantialcause of the termination.4eIV. THE REMEDYPursuantto Section 10(c) of the Act,as amended, it isrecommendedthatthe Respondentbe orderedto ceaseand desist from engaging in the unfair laborpracticesfound andtake certain affirmative action designed toeffectuatethe policies of the Act.Ithasbeen found that the Respondent unlawfullydischarge employeesRupe and Macias becauseof theirprotectedunion activities.To remedythese violations, it isrecommended that the Respondent offer Rupe and Maciasimmediate and full reinstatement to their formerjobs or, ifthose jobs no longer exist,to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges,and make them whole for any loss ofearningstheymay havesufferedby reason of thediscrimination against themby paymentto each of them ofa sum of money equal to that which each one normallywould haveearned from the date of his discharge to thedateof theoffer of reinstatement,less his net earningsduring the said period.Backpay shallbe computed with16 Previously,only union representatives distributed union literature.Schroeder told him and Rupetheywere packing three booms too slowly.47 J. P.Stevens& Co., Inc. v. N.LR.B.,380F.2d 292,300 (C.A. 2, 1967),Admittedly,this incident did not enter into Schroeder's decision tocert. denied389 U.S. 1005(1967);N.LLB. v.Jamestown SterlingCorp.,211discharge Macias.F.2d 725, 726 (C.A. 2).asJ.P. StevensandJamestown Sterling, supra48The only time Macias was criticized for his work was on May 1 when BROYHILL COMPANYinterest on a quarterly basis in the manner prescribed bythe Boardin F.W.WoolworthCompany,90 NLRB 289,andIsisPlumbing&Heating Co.,138NLRB 716. Tofacilitate the computation,as well as to clarify the namedemployees'right to reinstatement, the Respondent shallmake available to the Board,upon request,payroll andother records necessary and appropriate for such purposes.The posting of a notice is also recommended.In view of the nature of the discrimination for unionsupport and sympathies which"goes to the very heart ofthe Act,"50 there exists the danger of the commission bythe Respondent of other unfair labor practices proscribedby the Act. Accordingly,I recommend that the Respon-dent be ordered to cease and desist from in any othermanner infringing uponthe rightsguaranteed employees inSection7 of the Act.51Uponthe basis of the foregoing findings of fact andupon the entirerecord inthe case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employerengaged in com-merce within the meaningof Section 2(6) and (7) of theAct.2.The Union isa labor organization within themeaningof Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemploymentofDonald L. Rupe and Roy H.Macias todiscourage membershipin, and activitieson behalf of theUnion,the Respondent engaged in unfair labor practiceswithin the meaningof Section8(a)(3) ofthe Act.4.By theforegoingconduct; by invitingemployees tosubmit their complaintsand grievances to it which itofferedto considerfor correction, for the purpose ofdiscouragingtheir support of the Union;by questioningemployees concerning the need for a union in the plant,their union sympathies,the prospects of success of theUnion's organizational efforts, the extent of attendance atsuchmeetings,thenumberof employees who wereinterested in theUnion and hadsigned union authorizationcards,and the distribution of union handbills; and bythreateningplant closure if theUnionsucceeded inorganizing the employees,the Respondent interfered with,restrained,and coercedemployees in the exerciseof theirstatutory rightswithin the meaning of Section 8(a)(l) of theAct.5.The aforesaidunfair laborpracticesaffect commercewithin the meaningof Section 2(6) and (7) of the Act.6.The Respondent did notengage in conduct inviolationof Section 8(a)(1) of the Act otherthan in therespectsfound above.soN L R B v Entwistle Mfg. Co.,120 F.2d 532, 536 (C A. 4).51N L.R.B v. Express Publishing Company,312 U.S. 426, 433.52This objection reads, as follows:1.To failureand refusalof theRegional Director and the Boardto schedulethe election on a date when all eligible voters would havean opportunity to participatein this question concerning representa-tion.The RegionalDirector held that seasonal employees(collegeV. THEREPRESENTATION PROCEEDING297A.The Objectionsto the ElectionAs indicated above,the Respondent withdrew three ofthe four objections it had filed to the election which wasconducted on August16.Theone objection remaining forresolution" relates to the date the Regional Directordesignated for holding of the election.It is the Respon-dent's contention that the Regional Director,in contraven-tion of established Boardpolicy,failed to schedule theelection at a date at or near theCompany's first seasonalpeak following the Decision and Direction of Election,namely,October 5,and that he thereby deprived regularpart-timeemployees in the appropriate unit of theopportunityto vote.These employees,theRespondentasserts,wereprincipallycollege students whose permanentresidences were located outside the area but who normallyreturned to the area and the Respondent's employ inSeptember when their summer vacation ended an d schoolbegan.Itappears to me that scheduling the date for arepresentation election is a matter falling within the specialcompetence of the Regional Director subject,of course, toreview bytheBoard.From an examination of thedocuments in the representation case,Ifind that theRespondent in that proceeding raised the question ofdeferring the election for the same reasons urged before meand that theRegionalDirector in his Decision andDirection of Election issued on June 15,as clarified by hisOrderof June 26,denied the Respondent's application. OnAugust 6, this ruling was sustained by the Board when itdenied the Respondent'sRequest for Review on theground that the request raised"no substantial issueswarranting review." In these circumstances,it appears tome that the Regional Director either inadvertently ormistakenly included the objection in question among theobjections initiallyreferred to me for hearing and consider-ation.For this reason, and since I am bound by theBoard's ruling sustaining the Regional Director, I overrulethe objection.B.The Challenged BallotsOf the eight challenged ballots, the parties are inagreement that the challenges to those castby LaverleMiller and GeraldC. Cookshould be withdrawn and thattheir votes should be counted.The parties also stipulatedthat the challenge to the ballot of Earl McFarlin should besustained.It is therefore recommended that the challengesto these three ballots be disposed of in accordance with theparties'stipulation.Having found above thatDonaldL RupeandRoy H.Maciaswere discriminatorily discharged before the elec-tion, I find that they were eligible to vote and accordinglystudents and area farmers) of the Employer would be eligible to vote.An election, however,was directed on August 16, 1973,a time wellwithin the Employer's slack season.Seasonal employees were not ableto vote and,as a result, only 50 out of 86 eligible voters cast ballots.Approximately 42 percent of the eligible voters were precluded fromvoting due to the date of the election as directed by the RegionalDirector. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommend that the challenges to their ballots be over-ruled and that their ballots be opened and counted. As Ihave also found above thatCharlesMcWilliamswas asupervisory employee, the challenge to his ballot should besustained.This leaves for determination the challenges to theremainingtwo ballots cast byJames SjovallandJeffrey B.Schroeder.With respect toSjovall,the Regional Director inhisDecision and Direction of Election issued on June 15included him in the appropriate unit as a leadman who didnot possess supervisory authority.53 In his order clarifyingand amending Decision and Direction of Election issued onJune 26,theRegional Director made provision for theleadmento vote subject tochallenge because an adminis-trative investigation of the unfair labor practice charge inthe complaint case herein had"raised some doubt as to thecorrectness of . . . [the inclusion of leadmen in the unit]and the completeness of the record testimony regardingleadmen."Consequently,the Regional Director stated thathe was making no determination regarding the supervisorystatus of the named individuals.The correctness of theRegional Director'smodification of his leadmen determi-nation was also submitted to the Board in the Respon-dent's Request for Review mentioned above and the Boardthere also sustained the Regional Director'samendedruling regarding leadmen.For this reason,at least, I find,contrary tothe Respondent's contention,that the admis-sion of additional testimony in the instant consolidatedhearing concerningSjovall's supervisorystatus was sanc-tioned and proper.The evidence developed at the consolidated hearingestablishes that before the scheduled election was heldSjovall replaced Foreman McWilliams in the assemblydepartment when the latter was transferred out of thatdepartment to a shipping job and that Sjovall assumedessentially the same duties and responsibilities previouslyperformed by McWilliams.As I have found that McWil-liams was a supervisor in the assembly department withinthe statutory definition,Ireach the same result withrespect toSjovall.Accordingly,Irecommend that thechallenge to Sjovall's ballot be sustained.With respect to Jeffrey Schroeder, he was a high schoolstudent who worked on a regular part-time basis in theparts department under Supervisor Tongish.54 He is theson of Supervisor Ralph Schroeder, mentioned earlier inthisDecision,who is neither a stockholder nor officer oftheCompany. At the time of the election, JeffreySchroeder was under 15 years of age and resided in hisparents' home. The Union challenged his eligibility to voteon the ground that he was a relative of management. At thetime of the hearing, it argued additionally that he wasdisqualified from voting because he was employed inviolation of the Federal Child Labor Law. I find no meritin the Union's position.53 In the Decisionand Directionof Election,McWilliams,Lee Carter,andLaverleMillerwere also included alongwithSjovallin this nonsupervi-sory group offour leadmen.Before the election McWilliams was transferredout of the assembly department to a shipping job and Carter left theCompany'semploy.As indicatedabove,Miller's voting eligibility wasconceded.54 Jeffrey Schroederwas in the Respondent's employfrom May 31 untilAugust 24, 1973.It is clear thatJeffreySchroeder is not a relative ofmanagement as defined in Board cases. Furthermore, thereisno evidence that during his employment he enjoyed aspecialstatusin his job whichallied his interests with thoseofmanagementS5As for hisemployment allegedly inviolationof Federal law, I am aware of no Board precedentthat would justifydepriving an employee in the appropri-ate unit ofhis right to vote in a representation election onthat ground. As JeffreySchroeder was on theCompany'spayroll during the eligibilityperiod preceding the election,I find he was entitledto vote. Accordingly,it is recom-mended that the challenge to his ballot be overruled andthat his ballotbe opened and counted.Upon theforegoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, asamended, I herebyissue the following recommend-ed:ORDER 56The Respondent, the Broyhill Company, Dakota City,Nebraska,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in DistrictLodge No. 162,InternationalAssociationofMachinists and AerospaceWorkers, AFL-CIO, or anyother labor organization, bydischarging employees or in any other manner discriminat-ing against them in regard to their hire or tenure ofemploymentor anyterm of condition of employment.(b) Requesting employees to submit their grievances andcomplaints to it and offering to remedy them for thepurpose ofdiscouraging them from supporting a union.(c)Coercivelyinterrogating employees concerning theneed for a union in the plant,their union sympathies, theprospects of successof theorganizational efforts of theabove-namedUnion,unionmeetings, the extent ofattendance at such meetings,the number of employeeswho were interested in the above-named Union and signedauthorizationcards,and the distributionof union hand-bills.(d)Threateningto close the plant downif the Unionsucceeded in organizing the employees.(e) In any other manner interfering with, restraining, orcoercing employeesin theexercise of their right to self-organization,to form labor organizations,to join or assistthe above-named Union,or any other labor organization,to bargaincollectivelythrough representatives of their ownchoosing,to engage in concerted activities for the purposeof collective bargainingor other mutual aid or protection,or torefrain from any and allsuch activities.2.Takethe following affirmative action which isnecessaryto effectuate the policiesof the Act:(a)OfferDonald L.Rupeand Roy H.Macias,immediate and full reinstatement to their formerjobs, or if55Pargas ofCrescentCity,Inc.,194 NLRB 616;Foam RubberCity #2 ofFlorida, Inc.,167 NLRB 623.56 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations be adopted by the Board and becomeits findings,conclusions, and order,and all objections thereto shall bedeemed waived for all purposes. BROYHILL COMPANY299those jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearningstheymay have suffered by reason of theirunlawful discharge, in the manner set forth in thesectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all other recordsnecessary or useful in analyzing the amount of backpaydue and the right to reinstatement and employment underthe terms of this recommended Order.(c)Post at its plant in Dakota City, Nebraska, theattached noticemarked "Appendix." 57 Copies of saidnotice, on forms - provided by the Regional Director forRegion17, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces wherenotices to employees are customarily posted.Reasonablesteps shall be taken to insure thatsaid noticesare not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 17, inwriting, within 20 days from the receipt of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar asitallegesviolations ofSection 8(a)(1) of the Act other than those found herein.IT IS ALSO RECOMMENDED that the objections to theelection filed by the Respondent in Case 17-RC-7166 beoverruled.IT IS ALSORECOMMENDEDthat the challenges to theballots cast by Laverle Miller, Gerald C. Cook, Donald L.Rupe,Roy H. Macias, and Jeffrey B. Schroeder beoverruled and that their ballots be opened and counted;and that the challenges to the ballots of Earl McFarlin,CharlesMcWilliams, and James Sjovall be sustained.57 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."To refrain from any or all of those activities.WE WILL NOT discharge or lay off any employee orotherwise discriminate against him because of hismembership in, or activities on behalf of, DistrictLodge No. 162, International Association of Machin-ists and Aerospace Workers, AFL-CIO, or any otherlabor organization.WE WILL NOT request employees to submit theirgrievances and complaints to us or offer to remedythem for the purpose of discouraging them fromsupporting a union.WE WILL NOT coercivelyinterrogateour employeesconcerning the need for a union in the plant, theirunion sympathies, the prospects of success of theorganizationaleffortsof the above-named Union,unionmeetings, the extent of attendance at suchmeetings, the number of employees who are interestedin the above-named Union and signed union authoriza-tion cards, and the distribution of union handbills.WE WILL NOT threaten to close the plant down if theUnion succeeded in organizing the employees.WE WILL NOT in any other manner interfere with orcoerce employees in the exercise of their right to self-organization, to form labor organizations, to join orassist the above-named Union, or any other labororganization, to bargain collectively through represent-atives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.WE WILL offer Donald L. Rupe and Roy H. Maciasimmediate and full reinstatement to their former jobs,or if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges, and make them wholefor any loss of earnings suffered by reason of theirunlawful discharge.All of our employees are free to become, remain, orrefrain from becoming or remaining members of any labororganization.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionDatedByBROYHILL COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 616 -Two Gateway Center, Fourth At State, Kansas City,Kansas 66101, Telephone 816-374-4518.